Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A triangular cutout lacks structural description components to define a positive relationship with a corner of the display, rendering the corner comprising a receptacle an indefinite construct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cashman et al (US 2012/0253837).
Regarding claim 1, Cashman et al disclose an apparatus for collecting physiological data relating to a user, comprising: a generally L-shaped housing100 having a first lower end and a second upper end, wherein the first lower end of the housing comprises a raised seat 130 on which a user sits while physiological data relating to the user is collected. Desk top 300 provides a substantially horizontal platform resting on the second upper end of the generally L- shaped housing 100, the platform housing electrical components comprising touch pads 310 operatively connected to a plurality of data collection devices, wherein the plurality of data collection devices are physically positioned on the exterior of the platform to enable interaction with the user; and a display device 340 extending substantially vertically from the platform for displaying content to the user.  
Regarding claim 2, Cashman et al disclose an armrest 330 that comprises a first portion that extends approximately perpendicular from the raised seat and a second portion 332 that extends approximately perpendicular from the first portion and substantially parallel to the raised seat 130, which facilitates the collection of the physiological data.  
Regarding claim 3, Cashman et al disclose the raised seat 130 is substantially rectangular and the top surface of the substantially rectangular raised seat further comprises a device 112 that collects data corresponding to the mass of the user. See paragraph [0047]. 
Regarding claim 4, Cashman et al disclose the platform further comprises a compartment 370 for storing a device that collects data corresponding to the blood pressure of the user and permits operation of the device during collection of the data without opening the compartment.  
Regarding claim 5, Cashman et al disclose the platform further comprises a dispenser that dispenses single-use medical supplies for use while the physiological data is collected.  See paragraph [0063]. After the user has left the medical kiosk, items that were used by the prior user are replaced by a kiosk attendant.
Regarding claim 6, Cashman et al disclose the display device 340 further comprises a substantially-triangular cutout from a corner of the display device 340 and the corner comprises a receptacle 370 to store a thermometer.  
Regarding claim 7, Cashman et al disclose the plurality of data collection devices comprise a thermometer, a pulse oximeter, a sphygmomanometer comprising blood pressure cuff 330, a stethoscope, a digital otoscope, and a digital dermascope. See paragraphs [0063] and [0134]-[0140]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Worrell et al (US 2014/0018779) disclose a related telemedicine care system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
6/16/2022